Dear Representative Bruneau:
You have requested an Attorney General's opinion concerning the testing procedures of the Louisiana Board of Massage Therapy (the "board"). Specifically, you ask whether the board may promulgate a rule providing for a national examination in lieu of the examination presently prescribed by the board. Your concern is that this action may conflict with LSA-R.S. 37:3556(B)(3), which allows a validly licensed physical therapist to take the massage therapy licensure examination.
      LSA-R.S. 37:3557(B) states:
      The board shall determine by rule the scope, form, and content of the examination, which shall consist of both a written examination to test knowledge of anatomy and physiology and a practical demonstration or oral interview to verify skills necessary for the practice of massage therapy.
The board is statutorily mandated to establish the scope, form, and content of the examination by rule. However, this does not require the board to prepare and/or administer the exam. Unlike the Board of Massage Therapy, the Board of Physical Therapy Examiners is required to "appoint three or more persons . . . to assist in the preparation and administration of the examination of applicants under rules and regulations adopted by the board." LSA-R.S. 37:2409(B). The Board of Medical Examiners is permitted pursuant to LSA-R.S. 37:1272(5) to either "design or administer its own examination, or it may use the National Federation Licensing Examination or examinations from any other national examining agency, either public or private, for the purpose of promoting uniformity in medical licensing standards among the states as long as such examination is sufficient for such purpose." See, also, LSA-R.S. 37:1521(B), wherein the Board of Veterinary Medicine is mandated with the "preparation, administration, and grading" of their exams.
Administrative boards are only authorized to exercise those powers delegated to them by the legislature. The legislature chose to empower some boards with mandatory preparation and/or administration of their respective examinations and not others.
The Board of Massage Therapy was broadly mandated to determine the scope, form, and content of their exam by regulation. By this authority, the board may select a national examination that consists of both a written portion to test the anatomical and physiological knowledge of the candidate as well as a practical demonstration or oral interview to test the skills of the candidate.
Physical therapists are granted certain waivers in their licensing as massage therapists. However, these waivers are still contingent on that candidate applying to the board to take the exam provided for in LSA-R.S. 37:3556(B).
Therefore, the board has the discretion to select by rule the appropriate examination to be applied in order to practice massage therapy as long as the requirements of LSA-R.S. 37:3557
are satisfied.
I trust this addresses your concerns. Please contact this office should you require further assistance.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: CARLOS M. FINALET, III
ASSISTANT ATTORNEY GENERAL
RPI:CMF/mjb